MEMORANDUM **
Richard Roy Scott appeals pro se from the district court’s judgment dismissing his *54142 U.S.C. § 1983 action alleging that the Superintendent of the Washington State Department of Social and Health Services Special Commitment Center violated his civil rights. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a district court’s dismissal for failure to comply with court orders. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
The district court did not abuse its discretion by dismissing Scott’s action for failure to comply with court orders where the district court described the inadequacies of Scott’s complaint, warned him that failure to file an amended complaint would result in dismissal, and gave him ample time to amend. See id. at 1260-62; Edwards v. Marin Park, Inc., 356 F.3d 1058,1065 (9th Cir.2004) (“The failure of the plaintiff eventually to respond to the court’s ultimatum—either by amending the complaint or by indicating to the court that [he] will not do so—is properly met with the sanction of a Rule 41(b) dismissal.”).
Scott’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.